DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C.119 (a)-(d). The certified copy has been filed in parent Application No. CN201810767233.2, filed on July 13, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Election/Restrictions
Applicant’s election of claims 1-4, 9, and 12-19 without traverse in the reply filed on February 28, 2022 is acknowledged and made FINAL. Claims 5-8 and 10-11 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 9, and 12-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by HAUSTEIN (Pub No.: US 20070094468 A1), hereafter HAUSTEIN.
Regarding claim 1, HAUSTEIN teaches:
A method for data processing, comprising: acquiring, by a storage device, a data processing instruction sent from a host, wherein the data processing instruction is used to operate data stored in the storage device (HAUSTEIN [0043-0044] teach the control module 106 is configured to receive I/O requests or commands from a host and subsequently perform the I/O request, executing read/write commands that access the LBA; [0050] also teaches the communication module 302 receiving read/write commands and subsequently pass write commands to the write module 304 or return data to the host for a read command);
determining, by the storage device, that the data processing instruction complies with a preset data destruction rule; and in response to the determining, executing, by the storage device, a preset processing strategy to protect the data stored in the storage device (HAUSTEIN [0051] teaches check module 310 is configured to verify the protection status of partitions and LBAs of the storage media, and the protection 
Regarding claim 13, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. HAUSTEIN also teaches A storage device, comprising: an obtaining unit (see HAUSTEIN FIG. 1 storage media 104 and control module 106).
Regarding claim 17, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. HAUSTEIN also teaches A system for data processing, comprising: a host configured to run an operating system; and a storage device configured to: store data (HAUSTEIN 
Regarding claim 2, HAUSTEIN teaches the elements of claim 1 as outlined above. HAUSTEIN also teaches wherein the data processing instruction is a writing command (see HAUSTEIN [0053] & [0057] as taught above in reference to claim 1 for write requests). 
Regarding claim 3, HAUSTEIN teaches the elements of claim 2 as outlined above. HAUSTEIN also teaches wherein the determining, by the storage device, that the data processing instruction complies with the preset data destruction rule, further comprises: determining, by the storage device, that the writing command hits a read-only data area which is preset on the storage device for storing preset files of an operating system (see HAUSTEIN [0053] & [0057] above for partitions in the read-only auto-protected state; the Examiner notes that the limitation “for storing preset files of an operating system” is recited as intended use, where a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP 2144.II)). 
Regarding claim 4, HAUSTEIN teaches the elements of claim 2 as outlined above. HAUSTEIN also teaches wherein the determining, by the storage device, that the data processing instruction complies with the preset data destruction rule, further comprises: determining, by the storage device, that the writing command hits a monitoring data area that is preset for storing preset files on the storage device, and that the writing command is a quick formatting behavior (see HAUSTEIN [0053] & 
Regarding claim 9, HAUSTEIN teaches the elements of claim 1 as outlined above. HAUSTEIN also teaches wherein, the preset processing strategy comprises at least one of reporting an alarm, backing up the data destroyed by the data processing instruction on the storage device, forbidding to execute an instruction of the host after the data processing instruction, or entering into a full disk read-only state (see HAUSTEIN [0057] as taught above in reference to claim 1, where once a partition is in the WORM protected state or read-only auto-protected state, any I/O requests for write, erase or format operations addressing any LBA pertaining to WORM protection state or read-only auto-protected state are rejected by the control module). 
Regarding claim 12, HAUSTEIN teaches the elements of claim 1 as outlined above. HAUSTEIN also teaches wherein the storage device is a solid-state disk (HAUSTEIN [0015] teaches the storage device may be solid-state media). 
Regarding claim 14, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 15, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 16, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 18, HAUSTEIN teaches the elements of claim 17 as outlined above. HAUSTEIN also teaches: 
wherein the data processing instruction is a writing command (see HAUSTEIN [0053] & [0057] as taught above in reference to claim 2);
the storage device is further configured to determine that the writing command hits a read-only data area, wherein the read-only data area is a preset area on the storage device for storing preset files of the operating system (see HAUSTEIN [0053] & [0057] as taught above in reference to claim 3).
Regarding claim 19, HAUSTEIN teaches the elements of claim 17 as outlined above. HAUSTEIN also teaches: 
wherein the data processing instruction is a writing command (see HAUSTEIN [0053] & [0057] as taught above in reference to claim 2);
the storage device is further configured to determine that the writing command hits a monitoring data area and that the writing command is a quick formatting behavior, wherein the monitoring data area is a preset area for storing preset files on the storage device (see HAUSTEIN [0053] & [0057] as taught above in reference to claim 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a .

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138